11 N.Y.3d 837 (2008)
2008 NY Slip Op 89434
GOLDEN GATE YACHT CLUB, Appellant,
v.
SOCIÉTÉ NAUTIQUE DE GENÈVE, Respondent, and
CLUB NÁUTICO ESPAÑOL DE VELA, Intervenor-Defendant.
Court of Appeals of the State of New York.
Submitted October 17, 2008.
Decided November 20, 2008.
Reported below, 55 AD3d 26.
Motion by Reale Yacht Club Canottieri Savoia et al. for leave to file a brief amici curiae on the appeal herein granted. Three copies of the brief must be served and an original and 24 copies filed within seven days.